HENDERSON, Justice
(concurring in part; dissenting in part).
I agree with the legal discourse on Issue 1 for the reason set forth therein, namely that Williams is not an aggrieved party under SDCL 10-11-42. Therefore, as the majority points out, the State Board did not have the requisite jurisdiction to hear Williams’ appeal. Inasmuch as the circuit court denied the Northern Hills Farmers and Ranchers Association’s motion to dismiss based on a lack of jurisdiction of the State Board of Equalization, the circuit court must be reversed. Therefore, there being no jurisdiction, the circuit court must direct the State Board to reinstate the County Board’s actions. It is wrong to express that, or suggest that, the County Board arbitrarily rolled back the agricultural assessment. Under our ruling, the County Board’s actions stand. These actions should not be disparaged by obiter dicta.
The tendered majority opinion simply goes too far. Having decided there was no jurisdiction, a court lacks discretion to consider the merits of a case over which it is without jurisdiction. Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 101 S.Ct. 669, 66 L.Ed.2d 571 (1981). Consider, also, Caplan v. Brandriet, 63 S.D. 294, 258 N.W. 129 (1934), where we held that once it is determined that there is no jurisdiction, the merits of the appeal cannot be considered. Accord: In the Matter of N.A.H. and K.A.H., 418 N.W.2d 310, 311 (S.D.1988), where we held in a per curiam case that inasmuch as the trial court had no jurisdiction, we expressed “... consequently, this Court has no jurisdiction to address the merits of the case.”
Having not fully explored and treated the County Board’s action, this Court has no business, by inference, to treat the County Board’s action as being arbitrary and contrary to SDCL 10-6-33.8. This statement likewise pertains to any footnote which attempts to treat matters not in evidence or briefed as an issue. Fullmer v. State Farm Ins., 498 N.W.2d 357, 360-61 (S.D.1993).